179 F.3d 1327
UNITED STATES of America, Plaintiff-Appellant,v.PEMCO AEROPLEX, INC., a subsidiary of Precision StandardCompany, a corporation, Defendant-Appellee.
No. 97-6910.
United States Court of Appeals,Eleventh Circuit.
July 6, 1999.

G. Douglas Jones, U.S. Atty., James G. Gann, III, Shirley I. McCarty, Asst. U.S. Attys., Birmingham, AL, Irene M. Solet, Douglas N. Letter, App.  Staff, Civil Div., Dept. of Justice, Washington, DC, for Plaintiff-Appellant.
William F. Pendergast, G. Matthew Koehl, Seyfarth, Shaw, Fairweather & Geraldson, Washington, DC, for Defendant-Appellee.
Appeal from the United States District Court for the Northern District of Alabama(No. 97-P-1300-S); Sam C.Pointer, Jr., Judge.
(Opinion February 8, 1999, 166 F.3d 1311, 11th Cir., 1999).
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.